GRATUITOUS TRANSFER OF MINING RIGHTS CONTRACT CELEBRATED BY A) COPORACIÓN
AMERMIN, S. A. DE C. V., REPRESENTED IN THIS ACT BY RAMIRO TREVIZO GONZÁLEZ IN
HIS PERSONALITY AS LEGAL REPRESENTATIVE AS WELL AS BY RAMIRO TREVIZO LEDEZMA
REPRESENTED IN THIS ACT BY RAMIRO TREVIZO GONZÁLEZ IN HIS PERSONALITY AS GENERAL
PROXY (THE ASSIGNERS) AND B) EMILIO ACUÑA PERALTA REPRESENTED IN THIS ACT BY
CONRADO ACUÑA ARANDA IN HIS PERSONALITY AS GENERAL PROXY (THE ASSIGNEE), JOINTLY
NAMED THE “PARTIES” IN ACCORDANCE WITH THE FOLLOWING DECLARATIONS AND CLAUSES.







DECLARATIONS







I.

Corporación Amermin, S. A. de C. V., through the offices of its legal
representative and under oath of stating the truth, declares, that:




1. It is a Mexican mercantile Society, specifically a Stock Company with

Varying Amount of Capital, duly established and operating in agreement   with he
applicable and legal dispositions in the United States of Mexico as per the
prescriptions 10 and 11 of the Mining Law, among other applicable and current
legal dispositions and evinced in Public Writ number 9,311 granted on the 9th
August 1995   before testimony of Mr. José R. Miller Hermosillo, Notary Public
number 2 of the Morelos Judicial District and instrument that was duly inscribed
in the Public Registry of Commerce of said judicial district under electronic
mercantile folio 23,391*10 as of the 29th January 2007, and reason by which he
enjoys the required personality to subscribe this present agreement.




2. Its representative enjoys with the mandates, powers and necessary and
sufficient faculties to subscribe this present agreement, as proof of such is
given in Public Writ number 22,503, granted on the 12th  of June 2008 before
testimony of Mrs. Elsa Ordóñez Ordóñez, applicant to the exercise of Public
Notary and ascribed to Notary Public number 28 of the Morelos Judicial District,
State of Chihuahua and acting as Notary Public per license of its Title Holder
Mr. Felipe Colomo Castro, Attorney, and instrument that was duly inscribed in
the Public Registry of Commerce of   said judicial district under electronic
mercantile folio number 23,391*10 and same that to date have not been
restrained, limited, suspended or revoked, and reason by which he enjoys the
required capacity to sign this agreement.




3. It is duly inscribed in the Federal Taxpayers Registry with identification
certificate number CAM-950810-K77, and being current to date in its income tax
payments and other contributions that have corresponded conforming to the
applicable and current fiscal legislation;




4. To be the title holder of 97% (ninety seven per cent) of the mining rights
derived from the concessions granted on 7 (seven) mining lots described in
detail farther ahead, same that have been integrated to the mining project named
“Picacho” (the CONCESSIONS);





1







--------------------------------------------------------------------------------





Title

Lot

Surface

161,838

EL PICACHO

21.0000 Hectares

214,776

MIS RECUERDOS

2.1708 Hectares

218,818

PICACHO II

448.5564 Hectares

222,511

DOS AMIGOS

24.4306 Hectares

222,789

PICACHO II

4.9217 Hectares

222,925

EL PICACHO I

2,155.6890 Hectares

226,154

CRESTÓN

84.0000 Hectares







5. To date the rights and other contributions that might have corresponded have
been duly paid in order to keep the CONCESSIONS current and in good state, in
addition of having fully complied with the remaining obligations that the Mining
Law and its Ruling, among other applicable and current legal dispositions are
imposed upon title holders of this kinds of administrative authorizations;




6. The CONCESSIONS are free of any burden, attachment or limitation in their
ownership of any kind, and reason why it is legally possible to make use of same
as convened, either partially or in total;




7. The disposition of the rights derived from the CONCESSIONS under the terms of
this present instrument do not imply non compliance of any kind to any of the
commitments engaged in previously by the company;




8. The Board of Administration of the company has authorized the celebration of
this present contract as it is related to the ends and the social object of the
corporation, and;




9. It is the will of its Administration Board to subscribe this present
agreement with the purpose of transferring in favor of the ASSIGNEE the title
holding of the mining rights derived from the CONCESSIONS in the percentage
corresponding as indicated, abiding in all moments to the terms and conditions
of this instrument.




II.

Ramiro Trevizo Ledezma through the offices of his general proxy and under oath
of stating the truth, declares, that:




1. To be a Mexican citizen, of age, married under the bond of separations of
goods, to be in complete use of his mental and physical faculties, as well as
enabled to exercise trade and all kinds of mercantile operations and reason by
which he enjoys the necessary and sufficient personality to intervene in this
present judicial act.




2. His General Proxy enjoys the faculties, powers, and the sufficient and
necessary mandates to subscribe this present agreement as is evinced in Public
Writ number 23,617, granted on the 25th April 2009 before the testimony of Mrs.
Elsa Ordóñez Ordóñez, Attorney, and applicant to the exercise of Public Notary,
ascribed to Public Notary number 28 of the Morelos Judicial District. State of
Chihuahua, and acting as Notary Public per license of the offices Title Holder,





2







--------------------------------------------------------------------------------

Mr. Felipe Colomo Castro, Attorney, and same that have not been limited,
restrained, suspender not revoked to date, reason by which he has the capacity
and representation to subscribe this agreement;




3. Is duly inscribed in the Federal Taxpayers Registry under certificate number
TELR-560904-R47 and is to date current in his income tax payments and other
contributions that might have corresponded to him in conformity with the
applicable and current fiscal legislation.




4. He is the title holder of the remaining 3% (three per cent) of the mining
rights derived from the CONCESSIONS.




5. To date, the rights and other contributions that have corresponded to keep
the CONCESSIONS current and in good state have been duly paid, in addition to
having in full complied with the rest of the obligations that the Mining Law and
its Ruling, among other applicable and current legal dispositions imposes upon
title holders of this kind of administrative authorizations;




6. The CONCESSIONS are free of any burden, attachment or limitation in ownership
of any kind and that is why it is legally possible to make use of same as can be
agreed, partially or in total.




7. The disposition of the rights derived from the CONCESSIONS under the terms of
this present instrument does not imply non compliance whatsoever to any
engagement acquired previously on its part, and;




8. It is his free will to subscribe this present agreement with the purpose of
transferring in favor of the ASSIGNEE the title holding of the mining rights
derived from the CONCESSIONS in the percentage that corresponds as indicated,
heeding in every instance the terms and conditions of this instrument.







III

The CONCESSIONAIRE declares per his own right and under oath of stating the
truth, that:




1. He is a Mexican citizen, of age, to be in full possession of his mental and
physical faculties  as well as enabled to engage in commerce and in any other
mercantile operation and reason by which he enjoys the sufficient and necessary
capacity to intervene in this present judicial act;




2. His General Proxy enjoys the mandates, powers and required faculties to
subscribe this present contract just as is evinced in the Public Writ number
25,243 of volume CCLVII, granted on the 18th February 2008 before the testimony
of David Martín Magaña Monreal, Attorney, Public Notary number 16 of the City of
Hermosillo, State of Sonora, and same that have not been limited, restrained,
suspended or revoked to date.




3. To be duly inscribed in the Federal Taxpayers Registry with Identification
Certificate number  AUPE-5001019-NQO  and being to date current in his





3







--------------------------------------------------------------------------------

income tax payments and other contributions that have corresponded to him in
conformity with the applicable and current legislation.




4. He is in full satisfactory knowledge of the state kept to date at CONCESSIONS
and recognizes expressly that same are current with the compliance of
obligations that for this kind of authorizations imposes the Mining Law, its
Ruling and other applicable and current legal dispositions, and to be free of
attachments, liens and without limitation in their ownership of whatever kind,
and;




5. It is his free will to subscribe this present agreement with the purpose that
the ASSIGNERS transfer the title holding of the mining rights derived from the
CONCESSIONS in the corresponding percentage respectively as already stated,
heeding in every instance to the terms and conditions of this instrument.







IV.

PARTIES declare through the offices of their respective representatives and
general proxies, as the case may be, under oath of stating the truth, that they
recognize the personality they hold in addition of assisting to the subscription
of this present contract in good faith, free of any deceit, error, violence or
any other vitiation whatsoever in their consent with the purpose of committing
themselves to the following:







CLAUSES







FIRST. OBJECT: Heeding the disposition of article 2,029 of the Federal Civil
Code in its complementary application in conformity with article 23, last
paragraph of the Mining Law, as well as with the 2nd article of the Code of
Commerce, among other applicable and current legal dispositions, by virtue of
the subscription of this present contract, the ASSIGNERSN transfer in whole and
definitely in favor of the ASSIGNEE in the percentages that correspond to them
as has been stated, free of any attachment, lien or limitation in ownership of
any kind, 100% (one hundred per cent) of the rights derived from the
CONCESSIONS.







SECOND. GRATUITY: PARTIES expressly agree that the transfer of rights convened
in the aforementioned clause will enjoy a gratuitous character. Consequently,
the ASSIGNERS renounce as of this moment to claim in the future from the
ASSIGNEE any amount as a counterclaim concept.







THIRD. SAFEKEEPING IN CASE OF EVICTION:  The ASSIGNERS commit themselves to
answer before the ASSIGNEE of the safekeeping in case of eviction from the
CONCESSIONS, as indicated in article 2,283, fraction III, of the Federal Civil
Code among other applicable and current legal dispositions.











4







--------------------------------------------------------------------------------

FOURTH. ADMINISTRATIVE OBLIGATIONS: In effect as of this date, the ASSIGNEE
expressly commit themselves to keep the CONCESSIONS current, complying to such
an effect with the paperwork and payment of the respective rights, subjecting
themselves to the general dispositions and official Mexican standards of the
metallurgical and mining industry per article 27 of the Mining Law among other
applicable standards, its Ruling and other applicable and current legislation.







FIFTH. FORMALIZATION OF THE TRANSFER OF RIGHTS: PARTIES commit themselves to
ratify before Notary or Public Broker this present instrument as soon as
possible with the purpose that same be duly inscribed for publicity and
opposition purposes before third parties before the Public Registry of Mines, a
dependency of the Secretary of the Economy, under the terms of the Mining Law,
its Ruling and other applicable and current legislation.







SIXTH. EXPENSES: The totality of expenses, costs, taxes, fees and rights as well
as other expenses that should be paid for the subscription and ratification of
this present instrument before the Public Registry of Mines, will be defrayed by
the ASSIGNERS.







SEVENTH. CONFIDENTIALITY: PARTIES expressly commit themselves to keep in a
confidential manner the totality of past, present and future information related
with this instrument, and extending same obligation when disclosed to any
private person or corporation.




The PARTY recipient of confidential information must limit access to it to its
representatives or employees who, under a justified and reasonable cause, should
request access to such and information. In such cases, PARTIES must extend same
confidentiality obligation to the persons confidential information is disclosed
to.




For purposes of this present clause, the following will not be considered
confidential information: 1. Information legitimately known and obtained by the
recipient PARTY prior to the subscription of this agreement; 2. Information that
is to date or in the future considered as public domain, if and ever such
consideration did not derive from a non compliance by any of the PARTIES to the
stipulation of this clause, or; 3. Information that must be disclosed to per law
or an administrative or judicial mandate from competent authorities, including
those of the Stock Exchange, both in the United States of Mexico or abroad.







EIGHTH. FISCAL OBLIGATIONS: On being registered and regulated before the
Secretary of the Treasury and Public Credit and other competent fiscal
authorities, as well as being current in their income tax payments and other
contributions that have corresponded to them to date, PARTIES convene that each
will defray in separate tax payments that individually correspond to each in
compliance to the terms and conditions of this present instrument and in
accordance to the applicable and current fiscal legislation, obliging themselves
to safe keep its counterpart regarding any fiscal responsibility that might be
imputed contrary to this clause by the mentioned authorities.





5







--------------------------------------------------------------------------------

NINTH. ADDRESSES AND CONTACT TELEPHONES: PARTIES agree that for anything in
reference to the execution and compliance with the terms and conditions of this
present instrument, as well as to carry out announcements, notifications and
other communications related to same, they state their addresses and telephone
numbers to be:







ASSIGNERS

ASSIGNEES




Calle California 5101, Suite 206

Privada de Connecticut 1805

Edificio Ejecutivo Vértice

Col. Residencial Campestre

Col. Haciendas de Santa Fe

Ciudad de Chihuahua

Ciudad de Chihuahua

Estado de Chihuahua

México

México




Ph: 52-614-200-8483

Ph: 52-614-423-4098







In case of change of address, PARTIES agree in notifying their counterpart of
such a fact at least 5 (five) natural days in advance of the date in which the
change of address will take place.







TENTH: PARTIES agree that any announcement, notification or communication
necessary to have their counterpart know, must done in writing.




Sending of said documents can be carried out via three means: 1. By ordinary
courier delivered on hand or by certificate mail, both with acknowledgement of
receipt; 2. Vía Fax or; 3. By electronic mail. In this last case, sending will
only be considered valid and legally carried out when the reception of the
respective electronic mail is confirmed electronically within three (3) natural
days following the sending expressly stating receipt, by means of a confirming
answering message sent by the recipient.




PARTIES agree likewise that announcements, notifications and communications
carried out in relation to this present instrument will bear their respective
effects on the day of their reception. In case that such message include some
kind of term, this latter will begin to be in effect on the day following
confirmation of reception.







ELEVENTH. CONTACT PERSONS: PARTIES agree that the totality of announcements,
notifications or communications necessary to be carried out between them derived
from the terms and conditions of this present instrument must be addressed
indistinctly to the following persons:







ASSIGNERS

ASSIGNEES







RAMIRO TREVIZO LEDEZMA

EMILIO ACUÑA PERALTA

RAMIRO TREVIZO GONZÁLEZ

CONRADO ACUÑA PERALTA








6







--------------------------------------------------------------------------------

TWELFTH. TOTALITY OF CONTRACT: PARTIES accept and expressly acknowledge that
this present contract contains the totality of the agreements between them
regarding the object, and leaving without effect as well as cancelling the
totality of the agreements, reports, negotiations, correspondence, commitments
and communications carried out previously between them either in writing or
verbally.







THIRTEENTH. APPLICABLE LAW: This present instrument will abide and will be
interpreted in agreement with the Mining Law, its Ruling and the Federal Civil
Code among other applicable and current legal dispositions in the United States
of Mexico.







FOURTEENTH. JURISDICTION AND COMPETENCE: In case there may arise a controversy
related to the validity, intention, interpretation, execution or compliance to
this contract, PARTIES expressly agree to submit same before the competency of
the courts of law of the Morelos Judicial District, in the City of Chihuahua,
State of Chihuahua, surrendering as of this moment any other jurisdiction,
competency or privilege that might correspond to them by reason of their present
or future addresses, or by any other circumstance.







BOTH PARTIES IN THE KNOWLEDGE OF THE FORCE AND LEGAL REACH OF THIS PRESENT
CONTRACT; THEY SUBSCRIBE IT BEING TOGETHER IN THE CITY OF CHIHUAHUA, STATE OF
CHIHUAHUA ON THE FIRST DAY OF THE MONTH OF JULY OF THE YEAR TWO THOUSAND AND
NINE.










ASSIGNERS

ASSIGNEES







Signature

  Signature

RAMIRO TREVIZO GONZÁLEZ

          CONRADO ACUÑA ARANDA

 

REPRESENTING:

REPRESENTING:

CORPORACIÓN AMERMIN

         EMILIO ACUÑA PERALTA

S. A. DE C. V., and:

RAMIRO TREVIZO LEDEZMA




***

***

***

***

***

***

***

***

***

***








7







--------------------------------------------------------------------------------

NOTARY RATIFICATION




In the City of Chihuahua, State of Chihuahua, on the eighth day of the month of
July two thousand and nine, before me, Elsa Ordóñez Ordóñez, Attorney, and
applicant to the office of Notary Public, ascribed to Notary Public number
twenty eight of this Morelos Judicial District, and acting as Public Notary by
license of the Office Title Holder Mr. Felipe Colomo Castro, Attorney, there
appeared before me Mr. Ramiro Trevizo González in his personality as General
Proxy of Corporación Amermin, Stock Company with Varying Amount of Capital, and
also General Proxy of Mr. Ramiro Trevizo
Ledezma-------------------------------------------------------------------------------------




On the other hand, Mr. Conrado Acuña Aranda also appeared before me in his
personality as General Proxy of Mr. Emilio Acuña
Peralta------------------------------------




Both appearing parties stated that the purpose of their appearance is to
acknowledge their signatures at the bottom of the afore mentioned Gratuitous
Transfer Contract dated on the 1st July 2009 as written in their own handwriting
and, as well, to ratify the contents of
same--------------------------------------------------------------------------------------




PERSONALITY




In order to accredit the legal existence of Corporación Amermin, Stock Company
with Varying Amount of Capital and his personality as General Proxy of same, Mr.
Ramiro Trevizo González exhibits before and I give faith to have before me the
instruments related
following-------------------------------------------------------------------------------------




a) Certified copy of the First Testimony of Public Writ number 9,311 (Nine
thousand three hundred and eleven) granted in this City of Chihuahua, State of
Chihuahua on the ninth of august Nineteen hundred and ninety five before
testimony of Mr. José R. Miller Hermosillo, Public Notary number two of this
Morelos Judicial District, and document which is inscribed under electronic
mercantile folio number 21164*10 (two, one, one, six, four, asterisk, one, zero)
of the Public Registry of Property and of Commerce of this Morelos Judicial
District by which through prior permit of the Secretary of Foreign Affairs
number 08000365 (zero, eight, zero, zero, zero, three, six. five), file number
9508000359 (nine, five, zero, eight, zero, zero, zero, three, five, nine), folio
number 609 (six, zero, nine), issued in this city of Chihuahua and dated on the
fourteenth June





8







--------------------------------------------------------------------------------

Nineteen hundred and ninety five, Corporación Amermin, Sociedad Anónima de
Capital Variable was established. Of said document I transcribe the following
clauses---




FIRST: The appearing parties constitute a Mercantile Society named “Corporación
Amermin”, followed by the words “Sociedad Anónima de Capital Variable” (Stock
Company with Varying Amount of Capital) or of its abbreviations S. A. de C. V.
--------




SECOND: The Society will have as its object: I. The purchase, sale, acquisition
by any concept, alienation, trade, import and export of all kinds of implements
and articles related with the mining and metallurgical industries, with Civil
Engineering and with construction in general. The Society will be in the
capacity to carry out all acts conductive to the accomplishment of this object
and, in an enunciatively manner, but not limiting, will be able to: establish
and run branch offices and agencies in any locality of the Mexican Republic or
abroad; establish, lease and buy, and in general negotiate in any manner with
mobile goods and real estate necessary for the compliance of its social
activities; alienate, lease, transfer, mortgage and burden in any manner any
good acquired or exploited by the Society; acquire, lease and take on lease and
administer transportation equipment necessary for the distribution and commerce
of the products object of the Society within the country and abroad; acquire all
kinds of national and foreign establishments including their shares or social
portions, goods and rights; acquire exploration and exploitation mining
concessions or their contractual rights for exploration and exploitation of any
kind of minerals as well as to alienate, burden or in any other manner make use
of such concessions and rights; acquire, install, project, purchase, sell, give
and take on lease, operate ore dressing plants and all types of appliances,
equipment, accessories and materials related with its social object; exploit
earth dumps, tailings, drosses, and slags and all kinds of minerals and
substances derived thereof; offer technical services as well as legal and
consultancies and also administrative services related to its object; obtain and
exploit trade names, patents, brand names and represent national and foreign
enterprises; carry out operations with all kinds of titles of credit, give and
accept loans with or without collateral and carry out all kinds of mercantile or
civil activities necessary or required in order to accomplish the society’s
objects.
------------------------------------------------------------------------------------








9







--------------------------------------------------------------------------------

THIRD: The Society’s duration will be ninety nine years as of the date of its
constitution.
------------------------------------------------------------------------------------------




FOURTH: The Society’s address will be in the city of Chihuahua, Chihuahua and
which will no be understood as changed by the election of other conventional
addresses nor by the setting up of Representations, Agencies or Branch Offices
pertaining to the Society out of the city of Chihuahua.
-------------------------------------------------------------




FIFTH: The Society is and will be Mexican with a clause of admission of
foreigners. The Founding Partners and those that in the future enter into the
Society per the sole act of becoming partners agree with the Mexican Government
before the Secretary of Foreign Affairs, that the current foreign partners as
well as those in the future of any Society in question, formally commit
themselves with the Secretary of Foreign Affairs to consider themselves as
Mexican regarding the shares they acquire from Mexican societies or of which
they hold title of as well as of the goods, rights, concessions, participations
or interests of which such Societies hold title before Mexican Authorities and
not to invoke per such a reason the protection of their Governments under the
penalty that if doing so, of losing in favor of the Nation the Social Portions
they may have acquired.
----------------------------------------------------------------------------------------




SIXTH: The Social Capital is of Varying Amount with a minimum of $50,000.00
(Fifty thousand new Pesos 00/100 Mexican Currency), and an unlimited amount.
Above the minimum limit the Capital will be of Varying Amount, increasing or
decreasing per agreement by the Ordinary Assemblies or the Administration Board
as per the rules set in the Statutes. The amounts of the Minimum Capital and, be
it the case, those of the Varying Amount, will be represented by Nominal Shares
of N$1,000.00 (One thousand new Pesos 00/100 Mexican Currency) each.
----------------------------------------------------




TRANSITORY: In this act, being constituted in the First Shareholders General
Assembly, the appearing parties undertake the following determinations: I. As
Sole Administrator Mr. RAMIRO TREVIZO LEDEZMA is nominated. Of the Society’s
statutes I transcribe pertainingly the following:
-------------------------------------------------








10







--------------------------------------------------------------------------------

CHAPTER III: OF THE ADMINISTRATION OF THE SOCIETY: EIGHTH ARTICLE: The Society
will be administered and directed by a Sole Administrator who will remain in his
charge per an unlimited lapse of time and who in any case will remain in his
charge until the person who will be in his stead takes over per agreement of the
Shareholders General Assembly. Society’s Managers can also be named who will
remain in office per an unlimited lapse of time and who, in any case, will hold
office until the persons that should take over take their stead unless their
nomination is revoked, in which case they will cease their charges immediately.
The Managers’ faculties that are named will be determined by the Shareholders
Assemblies agreeing on their nomination.




NINTH ARTICLE: THE SOLE ADMINISTRATOR: Will have the legal representation of the
Society and, consequently, will be invested with the following faculties and
obligations:




a) Will manage the businesses and social goods with the widest berth of General
Empowerment under the terms of the second paragraph of article 2453 (two
thousand four hundred and fifty three) of the current Civil Code for the State
of Chihuahua, as well as by it related article 2554 (two thousand five hundred
and fifty four), second paragraph of the Civil Code for the Federal District:




b) Will be conferred with a General Power for Litigation and Collection and Acts
of Administration with expressed faculties to subscribe titles of credit under
the terms of the 9th article of the General Law of Titles and Credit Operations
under the terms of article 2453 (two thousand four hundred and fifty three) of
the current Civil Code for the State of Chihuahua and its related article number
2554 (two thousand five hundred and fifty four) of the Civil Code for the
Federal District that reads as follows:




ARTICLE 2453: In the General Mandate for Litigation and Collection it will
suffice to set down that it is granted with all general faculties and those
special requiring special clause per Law, in order that they may be understood
as conferred without any limitation. In the General Mandate for the
administration of goods it will suffice to express that it is conferred in such
a wise in order for the mandatory be able to exercise all administrative
faculties. In the General mandate to exercise Acts of Dominion, it will





11







--------------------------------------------------------------------------------

suffice to express that they are granted in such a character in order for the
mandatory to exercise all faculties as owner in relation to goods as well as to
exercise all actions required to protect them. In cases of gratuitous the
express authority of the mandatory is obligatory. When a limitation in faculties
of the mandatories is exercised in the three cases before mentioned, these
limitations will be consigned or the mandate will be special. Notary Public will
insert this article in the instruments of mandate that are granted.




c) He will represent the Society before any Authority be it Administrative,
Municipal, Judicial, before Arbiters and Labor Authorities with General Power
for Litigation and Collection with all General faculties and even those Special
requiring special clause per Law under the terms of the first paragraph of the
mentioned articles, including, among other faculties, those of desisting of
Proceedings of Relief, formulate manifestations and declarations under protest
including in customs and fiscal cases, formulate denouncements and complaints
and to desist of them, grant pardon, settle, commit in arbitration and
articulate and absolve positions, carry out transfers of goods, state positions
in foreclosures, receive payments and intervene in labor matters or labor
proceedings with the faculties already mentioned  and acting before such
Authorities by Proxy, and to grant General Empowerments for Litigation and
Collection with all the General faculties and those Special requiring Special
Clause per Law or Special Powers, and to freely revoke one or the others.  He
will represent the Society before the Mexican Institute of Social Security,
Federal Consumers Agency, and the National Institute or Workers Household Fund,
before the Board in charge of capacitating and training of personnel, before the
Secretary of the Treasury and Public Credit and its dependencies, before the
General Treasury of the State and its dependencies and any other Government
Entity as well as State owned.




d) Grant and subscribe titles of credit and obligations charged to the Society.




e) Render mobile and Real Estate goods belonging to the Society to other
companies and subscribe shares or take into participation or portions of
interest in other companies.




f) Grant the General Powers or those Special he deems necessary and revoke them.








12







--------------------------------------------------------------------------------

g) In general, he will be in charge of carrying out those acts and operations
necessary or convenient for the consecution of the Society’s Object, excepting
those expressly reserved by Law or in the Statutes to the Shareholders General
Assembly. He will bear the social signature as Sole Administrator in those
spheres of his attributions that might have been assigned to him.




CHAPTER V. OF THE SHAREHOLDERS GENERAL ASSEMBLIES. THIRTEENTH ARTICLE: The
General Shareholders General Assembly of the Supreme Organ of the Society. The
Ordinary Assembly will convene at least once a year, within the following four
months the closure of the Social Exercise and at the Society’s address. The
Extraordinary Assembly will convene at the same place when judged convenient by
the Sole Administrator or the Commissar or is requested by the Shareholders
representing at least 33 % (thirty three per cent) of the Social Capital and
stating in writing the matters that will be discussed in the Assembly.




b) First Testimony of Public Writ number 20,020 (twenty thousand and twenty),
granted in this city of Chihuahua, State of Chihuahua, on the fifth day of the
month of September of the year Two thousand and seven before testimony of Mr.
Eugenio Fernando García Russek, Attorney, ascribed to this Public Notary in my
charge and acting as Public Notary per license of its Title Holder Mr. Felipe
Colomo Castro, document which is inscribed under Electronic Mercantile Folio
number 21164*10 (two, one, one, six, four, asterisk, one, zero) of the Public
Registry of Property and Commerce of this Morelos Judicial District and by which
there appeared Mr. Álvaro Alejandro González Aragón in his character as Special
Delegate of the Extraordinary and Ordinary Shareholders Assembly of CORPORACIÓN
AMERMIN, S. A. DE C.V., STOCK COMPANY WITH VARYING AMOUNT OF CAPITAL, and
celebrated in this city on the tenth of August two thousand and seven in order
to request the inscription by protocol of the act of the mentioned assemblies,
and testimony which I insert in matters related to some of the clauses:

CLAUSES. SECOND: The appearing party formalizes the First and Second Resolutions
of the Society’s Charter which are included following:




RESOLUTIONS. FIRST: It has been agreed to modify the Sixth Clause of the
Society’s Charter, identified by numeral 9,311 and granted on the 9th August
1995 before





13







--------------------------------------------------------------------------------

testimony of Mr. José R. Miller Hermosillo, Attorney and Notary Public number 2
of the Morelos Judicial District, State of Chihuahua, instrument that is duly
inscribed in the Public Registry of Commerce of said district under electronic
mercantile folio number 21164*10 with the purpose of it reading and in effect as
of this date in the following manner:




SIXTH: The Social Capital is of a Varying Amount the minimum remaining without
right of withdrawal  and fixed at an amount of $50,000.00 (Fifty thousand Pesos
00/100 Mexican Currency) and the maximum unlimited. Above the mentioned minimum
limit, the Stock will be of a Varying Amount in the possibility of it being
increased or decreased per agreement of the Shareholders Ordinary Assembly or of
the Administration Board as per the rules set in in the applicable Social
Statutes. The amounts of minimum capital, and in its case, of the Varying
amount, will be represented by ordinary nominal shares of the Series “A” and “B”
respectively with a nominal value of $5.00 (Five Pesos 00/100 Mexican Currency),
each. The Social Capital has been paid in full and subscribed on the date of
subscription of the Society.




SECOND: Derived from the previous resolutions, it was approved that the share
structure of the Society be fixed, as of this same date for all legal effects
that may arise, in the following manner:




Shareholders

Shares

Minimum Capital

Value

%

 

“A” Series - Fixed

 

 

Ramiro Trevizo Ledezma

RFC

TELR-560904-R47







5,000

$25,000.00 Mx. Cy.

50 %

Ramiro Trevizo González

RFC

TEGR-790716-IM2




5000

$25,000.00 Mx. Cy

50 %

TOTAL

10,000

$50,000.00 Mx. Cy

100 %




THIRD: The appearing party formalizes the Fifth, Sixth and Seventh Resolutions
of said Assembly by means of which was approved the alienation by means of
subscription of sales-purchase contract of nine thousand ninety nine shares
representing the social capital of CORPORACIÓN AMERMIN, S.A DE C.V, in favor of
TARA GOLD RESOURCES CORP., which are inserted following:





14







--------------------------------------------------------------------------------




FIFTH: It is expressly approved, with the full consent of Mr. Ramiro Trevizo
Ledezma, that the 5,000 (five thousand) ordinary nominal shares, identified by
numerals series 1 to 5,000 and belonging to the “A” series, with a value of
 $5.00 (Five Pesos 00/100 Mexican Currency ( each and representative of the
fixed portion of the social capital of the Society, property of Ramiro Trevizo
González, be alienated through the subscription of the respective sales-purchase
contract of shares in favor of Tara Gold Resources Corp.




SIXTH: It is expressly approved with the full consent of Mr. Ramiro Trevizo
González that 4,999 (four thousand nine hundred and ninety) of the 5,000 (five
thousand) ordinary nominal shares, identified with numeral 5,001 to 10,000,
belonging to the “A” Series with a nominal value of $5.00 (Five Pesos 00/100
Mexican Currency), each and representative of the fixed portion of the social
capital of the Society, property of Ramiro Trevizo Ledezma be alienated through
the subscription of the respective sales-purchase contract of shares in favor of
Tara Gold Resources Corp.




SEVENTH: Derived from the sales-purchase operations described, it is approved
that the share structure of the Society be fixed in the following manner once
the sales-purchase contracts of required shares are subscribed:




Shareholders

Shares

Minimum Capital

Value

%

 

“A” Series - Fixed

 

 

Tara Gold Resources

9,999




$49,995 Mx. Cy.

99.99 %

Ramiro Trevizo Ledezma

RFC

TELR-560904-R47




1

$5.00 Mx. Cy

0.01 %

TOTAL

10,000

$50,000.00 Mx. Cy

100 %







c) First Testimony of Public Writ number 22,503 (twenty two thousand five
hundred and three), granted in this city of Chihuahua, State of Chihuahua on the
12th June 2008 before undersigned in my character as Ascribed to Public Notary
to my charge and acting as Notary Public per license of its Title Holder, Mr.
Felipe Colomo Castro, document that is inscribed under Electronic Mercantile
Folio number 21164*10 (two,





15







--------------------------------------------------------------------------------

one, one, six, four, asterisk, one, zero) of the Public Registry of Property and
of Commerce of this Morelos Judicial District, by means of which there appeared
Mr. Álvaro Alejandro González Aragón in his personality as Special Delegate of
the Shareholders Ordinary General Assembly of CORPORACIÓN AMERMIN, S.A. DE C.V.,
celebrated in this city on the 30th April 2008 requesting the protocol
inscription of the act of the mentioned Assembly, whose Second Clause I insert
following:




SECOND CLAUSE: The appearing party formalizes the Tenth Resolution of the
mentioned act and corresponding to the Shareholders Yearly General Assembly by
virtue of which it was resolved to grant different powers in favor of Mr. RAMIRO
TREVIZO GONZÁLEZ, and resolution that is inserted following:




TENTH RESOLUTION: It is granted in favor of Mr. Ramiro Trevizo González a wide
berth General Power for Acts of Dominion, as well as a Special Power in Currency
Exchange matters in agreement to the Ninth Article of the applicable and current
Social Statutes of the Society, and same that are given in detail following:




1. Wide Berth General Mandate for Acts of Dominion as indicated in the third
paragraph of Article Two Thousand Four Hundred and Fifty Three of the Civil Code
for the Free and Sovereign State of Chihuahua and of Article Two Thousand Five
Hundred and Fifty Four of the Federal Civil Code as well as of its complementary
of the current and applicable Civil Codes of the United States of Mexico, and
enjoying all faculties of owner including, in an enunciatively manner but not
limiting, of celebrating all kinds of agreements and contracts; execute any act
even if it implies dispositions or burdens of mobile goods and real estate, as
well as to grant all types of certainties regarding same, and; 2. Special Power
in Currency Exchange matters under the terms of the Ninth and Eighty Fifth
articles of the General Law of Titles and Credit Operations and reason by which
he is able to, in an enunciatively manner but not limited, open, operate and
cancel bank accounts in the name of the Society as well as to issue, subscribe,
endorse, guarantee, discount and protest all kinds of titles of credit be these
in the Society’s name or in representation of third parties.
---------------------------------------------------------------








16







--------------------------------------------------------------------------------

Mr. Ramiro Trevizo González states under oath of saying the truth that its
representative keeps its capacity and that the representation in which he
appears has not been revoked, limited or has been terminated in any way
whatsoever. ----------------------




In order to accredit his personality as General Proxy of Mr. Ramiro Trevizo
Ledezma, Mr. Ramiro Trevizo González exhibits before me and I so give faith of
the instrument related
following-------------------------------------------------------------------------------------




First testimony of Public Writ number 23,617 (twenty three thousand six hundred
and seventeen) granted in this city of Chihuahua, State of Chihuahua, dated on
the 25th April 2009 before me, the undersigned in my personality as Ascribed to
this Public Notary in my charge, by means of which appeared Mr. RAMIRO TREVIZO
LEDEZMA in order to grant in favor of Mr. RAMIRO TREVIZO GONZÁLEZ a Widest Berth
General Power for Litigation and Collection with the faculties that in an
enunciatively but not limiting manner are described following: a) The broadest
sense General Power for Litigation and Collection contemplated in the first
paragraph of article 2453 of the Civil Code for the Free and Sovereign State of
Chihuahua and in agreement with the first paragraph of article 2454 of the
Federal Civil Code, as well as their related ones of the applicable and current
Civil Codes of the United States of Mexico, enjoying all general faculties in
all or in part, likewise to revoke the powers granted be in total or partially,
and kept during the whole of its exercise in case of delegating
it-----------------------------




In order to accredit his personality as General Proxy of Mr. Emilio Acuña
Peralta, Mr. Conrado Acuña Aranda exhibits before me and I so give faith of the
instrument related
following-------------------------------------------------------------------------------------




First testimony of Public Writ number 25,243 dated on the 18th February 2008
granted by David Martín Magaña Monreal, Public Notary number sixteen of the city
of Hermosillo f which I include ordinary copy to this present act as numeral “1”
ONE-----




Messres. Ramiro Trevizo González and Conrado Acuña Aranda, the former one
remaining in his capacity and both indicating that their representation with
which they appear has not been revoked, limited or terminated in any manner
whatsoever.








17







--------------------------------------------------------------------------------

I, THE UNDERSIGNED SO GIVE FAITH AND CERTIFY




A) That the appearing parties to my judgment enjoys the necessary legal capacity
to commits himself and contract per his general data under oath of stating the
truth and with the forewarnings of law to be a Mexican citizen.
-----------------------------------------




Mr. RAMIRO TREVIZO GONZÁLEZ is a native of the city of Hobbs, State of New
Mexico, United States of America, where he was born on the 16th July 1979, an
administrator, bachelor and his address to be Calle California number 5,101
(Five thousand one hundred and one), Suite 206 (Two hundred and six), Colonia
Haciendas de Santa Fe of this city and he identifies himself with voting card
folio number 0608062204366 (zero, six, zero, eight, zero, six, two, two, zero,
four, three, six, six), with address at Calle Oregon number 2432 (two thousand
four hundred and thirty two), Fraccionamiento Quintas del Sol of this city.
Likewise, Mr. Ramiro Trevizo González states that the general data of the person
he represents are the following: Ramiro Trevizo Ledezma, Mexican citizen, native
of Colonia Pacheco, State of Chihuahua, where he was born on the 4th September
1956, a miner, with Federal Taxpayers Registry number TELR-560904, bachelor and
his address to be at Calle Ignacio Allende number 104, suite 103, Col. Centro of
this city-----------------------------------------------------------




Mr. Conrado Acuña Aranda is a native of this city, married, and his address at
Av. Independencia number 3010 (three thousand and ten) of Col. San Rosa of this
city, entrepreneur and born on 14th January 1974 and identifies himself with
voting card number 050359200389. Likewise, Mr. Conrado Acuña Aranda states that
the general data of the person he represents are the following: Emilio Acuña
Peralta, native of Cumpas, State of Sonora where he was born on the 19th October
1959, a Civil Engineer and married under the bond of separation of goods, and
his address to be at Calle Privada Connecticut number 1805 (one thousand eight
hundred and five) of Fraccionamiento Residencial  Campestre of this
city-------------------------------------------




B) That this present act is granted out of Protocol under the terms of article
49 (forty nine), fraction II, of the Law of the Notary Public of the State of
Chihuahua. --------------








18







--------------------------------------------------------------------------------

C) That the before written having been read by the appearing party and I
explaining to him the value and legal consequences and he being in agreement
with its text and content, ratifies it and signs before me.
----------------------------------------------------------







Signature

Signature

RAMIRO TREVIZO GONZÁLEZ

CONRADO ACUÑA ARANDA




I authorize this present act and take knowledge of it in Volume 14 of the Book
of Registrations of Acts out of Protocol of the Notary office in my charge under
numeral 16,601 (sixteen thousand six hundred and one)







Chihuahua, Chihuahua on the 8th July of the year 2009










ASCRIBED TO NOTARY PUBLIC NUMBER TWENTY EIGHT










ELSA ORDÓÑEZ ORDÓÑEZ




*

*

*

*

*

*

Follows a blank sheet

*

*

*

*

*

*

*





19







--------------------------------------------------------------------------------

DAVID MARTÍN MAGAÑA MONREAL

PUBLIC NOTARY NUMBER 16




VOLUME TWO HUNDRED AND FIFTY SEVEN




INSTRUMENT NUMNER TWENTY FIVE THOUSAND TWO HUNDRED AND FORTY THREE: 25,243.




At Hermosillo, Sonora, Mexico, on the 18th February 2008, before me, DAVID
MARTÍN MAGAÑA MONREAL, PUBLIC NOTARY NUMBER 16 in exercise in this residence and
demarcation, there appeared and stated------------------------------------------




Mr. EMILIO ACUÑA PERALTA, Mexican citizen, of age, married under the bond of
separation of goods, miner and his address at Priv. de Connecticut number 1805
of the city of Chihuahua, Chihuahua. Born on the 17th October 1950 in Cumpas,
Sonora. With Federal Taxpayers Registry number AUPE-501019-NQ0; who I know
personally and with legal capacity to contract and commit himself of which I
attest; and having been warned under the terms of the Penal Code of the State of
Sonora of the penalties incurred in by those who state falsely before a Public
Notary and under formal oath of saying the truth,
SAID-------------------------------------------------------------------------------




That he assists to grant and grants in favor of Mr. CONRADO ACUÑA ARANDA the
following
powers-------------------------------------------------------------------------------------




WIDEST BERTH GENERAL POWER FOR LITIGATION AND COLLECTION, FOR ACTS OF
ADMINISTRATION AND ACTS OF DOMINION, with all general faculties and those
special requiring a special clause per Law and without limitation at all under
the terms of article 2831 of the Civil Code for the State of Sonora, with all
the special faculties enumerated in article 2868 of the same ordinance and in
agreement with its related ones, articles 2554 and 2587 of the Civil Code for
the Federal District and those in conformity belonging to the Civil Codes of the
rest of the States of the Mexican
Republic------------------------------------------------------------------------------------








20







--------------------------------------------------------------------------------

To present complaints of all kinds, ratify them and demand payment in reparation
of damages, to promote privileged suits of law and to desist from complaints, of
the privileged suits of law and of its incidents; to grant pardon when
convenient; to articulate and absolve positions; to promote auctions, bid and
raise offers, request the award of goods and carry out any act in any suit of
law or procedure------------------------




To function with the personality, faculties and obligations indicated in article
11 of the Federal Law of Labor and for all purposes indicated in articles 692,
713, 876 and related ones of the same Law and thus names him Administrations
Manager------------------------




To subscribe and endorse titles of credit with any character or situation under
the terms of article NINE of the General Law of Titles and Credit Operations; to
celebrate contracts, civil and mercantile operations of any kind and
type-------------------------------




Regarding payment of income tax, having been warned incurred in by those who
declare falsely and under formal protest of stating the truth, the appearing
party stated to be current on such matter, but did not give proof of
it------------------------------------------




This Public Writ having been read to the appearing party, I explained to him the
worth, reach and legal consequence of its content and being in agreement with
its content and terms, he ratified it and signed it before me: I SO GIVE
FAITH-----------------------------




Emilio Acuña Peralta – David Martín Magaña Monreal – Signatures – Notary
Seal.----------------------------------------------------------------------------------------------------

At Hermosillo, Sonora on the 18th February 2008 and I authorize this present
Public Writ. I SO GIVE
FAITH-----------------------------------------------------------------

David Martin Magaña Monreal, Attorney, – Signature – Notary
Seal------------------

***

***

***

***

***

***

***





21







--------------------------------------------------------------------------------

PUBLIC WRIT NUMBER 25,243

Public Notary number 16




TAKEN FROM ITS MATRIX THIS FIRST TESTIMONY IS MADE UP OF TWO USEFUL PAGES ONE
CORRESPONDING TO THE REPRODUCTION OF THE INSTRUMENT IN THE PROTOCOL IN MY CHARGE
AND OF ITS AUTHORIZATION, AND AN ADDITIONAL PAGE TO ANNEX 1, SAME THAT WERE
FAITHFULLY COMPARED WITH THE ORIGINAL, WHICH I ISSUE FOR USE BY THE EMPOWERED
SUBJECT AT HERMOSILLO, SONORA, MEXICO ON THE 18TH FEBRUARY 2008. I SO GIVE
FAITH.




DAVID MARTÍN MAGAÑA MONREAL

PUBLIC NOTARY NUMBER 16

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***





22







--------------------------------------------------------------------------------

PUBLIC WRIT NUMBER 25,243

VOLUME: 257







TRANSCRIPT OF ARTICLE 2831 OF THE CIVIL CODE FOR THE STATE OF SONORA:




ARTICLE 2831: IN ALL GENERAL POWERS FOR LITIGATION AND COLLECTION IT WILL
SUFFICE TO STATE THAT THEY ARE GRANTED WITH ALL THE GENERAL FACULTIES AND THOSE
SPECIAL REQUIRING A SPECIAL CLAUSE PER LAW THAT THEY MAY BE UNDERSTOOD CONFERRED
WITHOUT ANY LIMITATION WHATSOEVER.




IN THE GENERAL POWERS FOR THE ADMINISTRATION OF GOODS, IT WILL SUFFICE TO STATE
THAT THEY WILL ENJOY SUCH A CHARACTER IN ORDER FOR THE PROXY BE ENABLED WITH ALL
ADMINISTRATIVE FACULTIES.




IN THE GENERAL POWERS TO EXERCISE ACTS OF DOMINION, IT WILL SUFFICE THEY BE
GIVEN IN SUCH A CHARACTER IN ORDER FOR THE PROXY BE ENABLED WITH ALL THE
FACULTIES OF OWNER, BOTH REGARDING THE GOODS AND IN ORDER TO CARRY OUT ALL KINDS
OF EFFORTS TO DEFEND THEM.




WHEN THEY WISH TO BE LIMITED IN THE THREE AFORE MENTIONED CASES, THE FACULTIES
OF THE PROXIES WILL BE CONSIGNED WITH SUCH LIMITATIONS OR THE POWERS WILL BE
SPECIAL.




PUBLIC NOTARIES WILL INSERT THIS ARTICLE IN THE TESTIMONIES OF THE POWERS THAT
ARE GRANTED.











23







--------------------------------------------------------------------------------

THERE FOLLOWS PUBLIC NOTARY LEGEND BY MRS. ELSA ORDÓÑEZ ORDÓÑEZ, ATTORNEY AND
ACTING NOTARY PUBLIC ASCRIBED TO PUBLIC NOTARY NUMBER 28 OF THE CITY OF
CHIHUAHUA, MADE UP OF TWO PAGES AND ISSUED ON 19TH MARCH 2009 AUTHORIZING AND
GIVING
FAITH------------------------------------------------------------------------------------

***

***

***

***

***

THERE FOLLOWS PUBLIC NOTARY LEGEND BY MRS. ELSA ORDÓÑEZ ORDÓÑEZ, ATTORNEY AND
ACTING NOTARY PUBLIC ASCRIBED TO PUBLIC NOTARY NUMBER 28 OF THE CITY OF
CHIHUAHUA, MADE UP OF TWO PAGES AND ISSUED ON 8TH JULY 2009 AUTHORIZING AND
GIVING
FAITH------------------------------------------------------------------------------------

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***




###





24





